            Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 1 of 23




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


In re:                                                 §       Chapter 11
                                                       §
CBL & ASSOCIATES                                       §
PROPERTIES, INC., et al.,                              §       Case No. 20-35226 (DRJ)
                                                       §
                    Debtors.1                          §       (Joint Administration Requested)
                                                       §       (Emergency Hearing Requested)



                      NOTICE OF FIRST DAY HEARING DEMONSTRATIVE



        EMERGENCY RELIEF HAS BEEN REQUESTED. A VIDEO/TELEPHONIC
        HEARING WILL BE CONDUCTED ON THIS MATTER ON NOVEMBER 2,
        2020 AT 12:00 P.M. (PREVAILING CENTRAL TIME). PARTIES WISHING TO
        PARTICIPATE TELEPHONICALLY MUST DIAL IN USING THE COURT’S
        TELECONFERENCE SYSTEM AT 832-917-1510 AND ENTERING
        CONFERENCE CODE 205691.          PARTIES WHO ALSO WISH TO
        PARTICIPATE BY VIDEOCONFERENCE MAY DO SO BY USE OF AN
        INTERNET          CONNECTION,       USING      THE      WEBSITE
        GOTOMEET.ME/JUDGEJONES, SELECTING “JOIN A MEETING,” AND
        ENTERING MEETING CODE “judgejones”

        IF YOU OBJECT TO THE RELIEF REQUESTED OR YOU BELIEVE THAT
        EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU MUST
        EITHER APPEAR AT THE HEARING OR FILE A WRITTEN RESPONSE
        PRIOR TO THE HEARING. OTHERWISE, THE COURT MAY TREAT THE
        PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

        RELIEF IS REQUESTED NOT LATER THAN NOVEMBER 2, 2020.




1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the purposes
    of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.




WEIL:\97692471\1\32626.0003
          Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 2 of 23




Dated: November 2, 2020
       Houston, Texas
                                      Respectfully submitted,

                                        /s/ Alfredo R. Pérez
                                      WEIL, GOTSHAL & MANGES LLP
                                      Alfredo R. Pérez (15776275)
                                      700 Louisiana Street, Suite 1700
                                      Houston, Texas 77002
                                      Telephone: (713) 546-5000
                                      Facsimile: (713) 224-9511
                                      Email: Alfredo.Perez@weil.com
                                      -and-
                                      WEIL, GOTSHAL & MANGES LLP
                                      Ray C. Schrock, P.C. (pro hac vice admission pending)
                                      Garrett A. Fail (pro hac vice admission pending)
                                      Moshe A. Fink (pro hac vice admission pending)
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007
                                      Email: Ray.Schrock@weil.com
                                              Garrett.Fail@weil.com
                                              Moshe.Fink@weil.com

                                      Proposed Attorneys for Debtors
                                      and Debtors in Possession




                                         2
WEIL:\97692471\1\32626.0003
          Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 3 of 23




                                       Certificate of Service

I hereby certify that on November 2, 2020, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas, and will be served as set forth in the Affidavit of Service to be filed by
the Debtors’ proposed claims, noticing, and administrative agent.



                                                         /s/ Alfredo R. Pérez
                                                        Alfredo R. Pérez




WEIL:\97692471\1\32626.0003
Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 4 of 23




                First Day Hearing Demonstrative
                       November 2, 2020
             Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 5 of 23


Roadmap
1. Introductions & Company Background
2. History of Prepetition Actions & Negotiations with Stakeholders
3. Wells Fargo’s Unprecedented Actions Against the Company
4. The Company’s Restructuring Support Agreement with Bondholders
5. The Company’s Path Forward




                                                                                1
                    Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 6 of 23


Introductions & Key Players
                                         Company’s Management
Chief Executive Officer                              Stephen D. Lebovitz
Chief Financial Officer                              Farzana Khaleel
General Counsel                                      Jeffrey V. Curry

                          Party                                               Advisors
CBL Professionals                                    Weil, Gotshal & Manges, LLP – Debtors’ Proposed Counsel
                                                     Moelis & Company – Debtors’ Proposed Investment Banker
                                                                            Barak Klein, Senior Managing Director
                                                     BRG Consulting – Debtors’ Proposed Financial Advisor
                                                                     – Mark Renzi, Senior Managing Director &
                                                                       First Day Declarant
Unsecured Bonds                                      Akin Gump – Counsel to Ad Hoc Bondholders Group
                                                     PJT – Investment Banker to Ad Hoc Bondholders Group
                                                     White & Case – Counsel to Canyon Capital & Oaktree
Term Loan Lenders                                    Jones Day – Counsel to Wells Fargo as Administrative Agent
                                                     Ducera – Investment Banker
                                                                                                                    2
                  Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 7 of 23


About CBL
• Founded in 1978, CBL & Associates Properties, Inc. (the “Company” or the “Debtors”) is a self-
  administered and self-managed real estate investment trust (“REIT”) that is publicly traded on the
  New York Stock Exchange.
• The Company is one of the largest shopping mall REITs in the United States, and owns , leases, and
  operates 107 properties, including regional shopping malls, open-air and mixed-use centers, outlet
  centers, associated center, community centers, offices, and other properties.
• The Company is the largest owner and manager of shopping centers in the Southeast.
• The Company’s tenants include national and regional retail chains, such as Macy’s, Victoria’s Secret,
  GAP, J.C. Penney, Dick’s Sporting Goods, Barnes & Noble, and Cinemark, among others.
• The Company primarily derives revenue from two sources: (i) rental revenue from retail tenants;
  and (ii) income from property management and development activities.

                                                                                                          3
                        Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 8 of 23


Portfolio:                                  CBL Properties
107 properties                          The Company owns and manages a national portfolio of market-
                                        dominant properties located in dynamic and growing markets in 26
59 malls                                states and primarily in the southeastern and midwestern United States.
5 outlet centers
23 associated centers
6 community centers
6 office buildings
8 properties managed for 3rd parties




                                                                                                                 4
           Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 9 of 23


Organizational Structure




                                                                              5
                       Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 10 of 23


Capital Structure
Funded Debt
First Lien Credit Facility                              Senior Unsecured Notes
Borrower: Operating Partnership                         Issuer: Operating Partnership
Limited Guarantor: REIT                                 Limited Guarantor: REIT
Administrative Agent: Wells Fargo Bank, National        Indentured Trustee: U.S. Bank National Association
Association (“Wells Fargo”)                             Tranches:
Interest: LIBOR + 2.25%                                 2023 Notes
Secured Debt:                                           •    Principal Amount Outstanding: $450 million
Term Loan                                               •    Rate: 5.25%
• Principal Amount: $500 million                        •    Maturity: December 2023
• Amount Outstanding: $439 million                      2024 Notes
Revolver                                                •    Principal Amount Outstanding: $300 million
• Principal Amount: $685 million                        •    Rate: 4.60%
• Amount outstanding: $676 million                      •    Maturity: October 2024
                                                        2026 Notes
                                                        •    Principal Amount Outstanding: $625 million
                                                        •    Rate: 5.95%
                                                        •    Maturity: December 2026

                                                                                                             6
                       Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 11 of 23


Capital Structure (Cont’d)
Property-Level Debt (approximately $2 billion)
•   Approximately $2 billion
•   Includes recourse and non-recourse loans
•   Mostly securitized and sold into the commercial mortgage-backed securities markets
•   CMBS Properties not included in chapter 11 filing at this time

REIT Preferred Stock
• Series D Preferred Stock (7.375%): approximately 1,185,000 shares outstanding; approximately $453,750,000 owed
• Series E Preferred Stock (6.625%): approximately 690,000 shares outstanding; approximately $172,500,000 owed

REIT Common Stock
• Approximately 196,000,000 shares of common stock outstanding

Operating Partnership Common Units
• Approximately 201,690,311 common units outstanding
• Three series special common units
    • Series S: 1,560,942 outstanding
    • Series L: 571,700 outstanding
    • Series K: 868,821 outstanding                                                                                7
                    Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 12 of 23


History of Prepetition Actions & Negotiations
March 2020
• On March 19, 2020, the Company drew down on its senior secured credit facility (the “First Lien Credit Facility”) .
May
• On May 26, Wells Fargo sent the Company a notice of default (the “Notice of Default”), alleging a breach of a
  liquidity covenant and related noticing provisions.
• The Company and its advisors engaged with the Bank Lenders under the First Lien Credit Facility regarding
  potential restructuring transactions.
• The Company, however, did not receive any constructive response from the Bank Lenders, and informed the Bank
  Lenders it would instead attempt to start negotiations with its unsecured bondholders.
June
• The Company engaged with the Ad Hoc Bondholder Group and its advisors regarding a comprehensive capital
  restructuring. The Ad Hoc Bondholder Group executed non-disclosure agreements in mid June and became
  “restricted” to negotiate with the Company.
• On June 2, Wells Fargo sent another letter to the Company alleging a default under the First Lien Credit
  Agreement and reserving all rights and remedies thereunder.
                                                                                                                        8
                   Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 13 of 23


History of Prepetition Actions & Negotiations (Cont’d)
June (cont’d)
• On June 9, the Company responded to the Notice of Default through a letter expressing its disagreement
  concerning any alleged default under the First Lien Credit Facility and formally advised Wells Fargo of the
  Company’s engagement with the Ad Hoc Bondholder Group.
• On June 15, the Company elected not to make an interest payment on the 2026 Notes, thus entering a 30-day
  grace period to cure the missed interest payment without triggering an “Event of Default” under the 2026 Notes.
• On June 16, Wells Fargo sent another letter to the Company alleging a default under the First Lien Credit
  Agreement and reserving all rights and remedies thereunder.
• To facilitate negotiations, the Company entered into forbearance agreements with the Ad Hoc Bondholder Group
  with respect to cash interest payments due in June on the Senior Unsecured Notes.
July
• Negotiations with the Bondholders continued after the Company made interest payments.
• The Company entered into Forbearance Agreements with Ad Hoc Bondholder Group and First Lien Credit
  Agreement as it continued negotiating with Bank Lenders and Ad Hoc Bondholder Group and elected not to make
  the interest payment at the conclusion of the grace period.
                                                                                                                    9
                    Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 14 of 23


History of Prepetition Actions & Negotiations (Cont’d)
August & September
• On August 5, the Company elected to make the interest payment on its unsecured bonds. Under the terms of the
  Bank Lender and Ad Hoc Bondholder Group forbearances, any default associated with the delayed bond interest
  payment was waived.
• On August 6, the Company received a letter advising the Company of alleged defaults and certain reservation of
  rights taken by Wells Fargo.
• On August 10, the Company responded to the notice of additional defaults and imposition of rates refuting the
  allegations in prior letters and notices concerning alleged defaults.
• On August 18, the Company and the Ad Hoc Bondholder Group reached an agreement on the terms of a
  comprehensive restructuring transactions and executed the Restructuring Support Agreement (the “RSA”).
• The Company engaged CBRE for appraisals of all properties serving as collateral under the First Lien Credit Facility.
• On August 19, the Company received a notice that the Bank Lenders accelerated the debt under the First Lien
  Credit Facility.



                                                                                                                          10
                   Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 15 of 23


History of Prepetition Actions & Negotiations (Cont’d)
August & September (cont’d)
• On August 20, the Company’s advisors sent a letter to Wells Fargo’s advisors disputing allegations that entry into
  the RSA was an event of default under the First Lien Credit Agreement.
• On August 21, counsel to the Wells Fargo stated it will not rescind the acceleration, but wished to continue a
  dialogue towards a consensual resolution.
• Ad Hoc Bondholder Group became “unrestricted.”
• The Bank Lenders continued negotiations with the Company and advisors to the Ad Hoc Bondholder Group.
October
• CBRE appraisals completed and demonstrate that the Bank Lenders are significantly under-secured.
• On October 13, members of the Ad Hoc Bondholder Group executed confidentiality agreements and became
  “restricted” to negotiate directly with the Bank Lenders.
• On October 27, 2020, the Ad Hoc Bondholder Group’s advisors sent a restructuring term sheet to Wells Fargo’s
  advisors.


                                                                                                                       11
                   Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 16 of 23


Wells Fargo’s Unprecedented Actions Against the Company
• The same day after receiving the first counter from the Ad Hoc Bondholder Group after becoming restricted
  again, the Company received notice from Wells Fargo that it was exercising remedies under the First Lien Credit
  Agreement based on alleged defaults that the Company disputes.

• Specifically, the Company received a 250-page facsimile notifying the Company that all rents for the Bank Lenders’
  collateral should be sent directly to Wells Fargo (apparently while the Debtors continue to manage and operate
  the properties) and that all managers and officers were removed and that the sole manager of those Companies
  was a senior Vice President of Wells Fargo.

• Wells Fargo also sent notices directly to the Company’s tenants instructing them to pay rent to Wells Fargo
  instead of the Company. Wells Fargo presumably expected the Company to somehow continue managing the
  properties, pay expenses, capital expenditures, employees and otherwise operate the malls in question. There has
  been virtually no communication from Wells Fargo on these issues.




                                                                                                                       12
                    Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 17 of 23
Wells Fargo’s Unprecedented Actions Against
the Company (Cont’d)
• At all times, the Company disputed that any event of default had ever occurred under the Credit Facilities.
• Notably, the Company has made every payment required under the Credit Agreement on-time and in accordance
  with the documents. Wells Fargo appears to rely principally on a non-monetary event of default relating to anti-
  cash hoarding from March 2020, which the Debtors always have disputed.
• Notably, however, the Pledge Agreement only allows the exercise of proxy rights “after the occurrence and during
  the continuance” of an event of default. See Pledge Agreement, § 8. Further, the Collateral Agreement only allows
  the exercise of proxy rights “upon the occurrence and during the continuance” of an event of default. See
  Collateral Agreement, § 5.2(b)(iv). No separate proxy instrument was ever executed.
• The Company’s Board of Directors, having considered Wells Fargo’s actions, the relevant facts, and the advice of
  counsel, have determined that filing the Bank Collateral Entities for chapter 11 protection with this Court was the
  most prudent step in exercising their fiduciary duties for the benefit of all stakeholders.
• There was and is no event of default, Well Fargo’s actions were ultra vires and the Company is now required to
  commence an expedited chapter 11 filing to seek this Court’s protection, instead of continuing to negotiate what
  was hoped to be a prepackaged, or highly prearranged, chapter 11 for an NYSE-listed REIT.



                                                                                                                        13
                        Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 18 of 23


Summary of RSA Material Terms

Administrative, Priority, and   • Paid in full
Tax Claims
Bank Claims                     • Bank claims shall receive either:
                                • (a) such other treatment acceptable to the Company and the Required Consenting
                                  Noteholders in a manner consistent with the Bankruptcy Code; or
                                • (b) such treatment as determined by the Bankruptcy Court.
Other Secured Claims            • Reinstated, unimpaired, or receive treatment reasonably acceptable to the Company Parties
                                  and the Required Consenting Noteholders.
Notes Claims                    • Each holder of an allowed Notes Claim shall receive its pro rata share of:
                                • (a) $49.6 million of Cash Consideration (reduced by any interest payments prior to Plan
                                  Effective Date, if any)
                                • (b) $500 million of 10% first-priority secured notes due June 2028 (the “New Notes”)
                                • (c) 90% of the common equity in the reorganized Company, subject to dilution by the
                                  Warrants, Management Incentive Plan, and subsequent issues of common equity by the
                                  Company from time to time after the Plan Effective Date.
                                • To the extent the holders of the Bank Claims do not vote to accept the Plan as a class, the
                                  treatment of the Notes Claims may be modified on terms acceptable to the Company Parties
                                                                                                                                14
                                  and the Required Consenting Noteholders.
                       Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 19 of 23


Summary of RSA Material Terms (Cont’d)

Property Level Debt and      To the extent that a debtor in the chapter 11 cases is a borrower or guarantor on property level
Guarantee Claims             debt, such property level debt and guarantee claims shall be reinstated, unimpaired, or receive
                             treatment acceptable to the Company Parties and the Required Consenting Noteholders.
General Unsecured Claims     Treatment reasonably acceptable to the Company Parties and the Required Consenting
                             Noteholders.
Intercompany Claims and      Reinstated, unimpaired, compromised, or cancelled at the election of the Company and the
Company Interests            Required Consenting Noteholders such that intercompany claims and Company Interests are
                             treated in a tax-efficient manner.
Preferred Equity Interests   • If holders of Preferred Equity Interests vote to accept the Plan as a class, each holder shall
                               receive its pro rata share of [TBD]% of the New Equity Interests and [TBD]% of the Warrants.
                             • Cash out option for preferred shares in the amount of $5 million.
Common Equity Interests and • If holders of Common Equity Interests and Special Common Units vote to accept the Plan as a
Special Common Units          class, each holder shall receive its pro rata share of [TBD]% of the New Equity Interests and
                              [TBD]% of the Warrants.
Corporate Governance         • Terms and conditions of new Corporate Governance Documents shall be acceptable to the
                               Required Consenting Noteholders with the consent of the Company Parties (such consent not
                               unreasonably withheld).
                                                                                                                                15
                     Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 20 of 23


Summary of RSA Material Terms (Cont’d)

Board of Directors          • New board shall consist of 7 members in total:
                                 • Current Chief Executive Officer
                                 • Five members selected by the Required Consenting Noteholders (chosen in
                                    consultation with the Company)
                                 • One member selected by Company Parties (with Charles Lebovitz being acknowledged
                                    as acceptable to the Required Consenting Noteholders).
Management Incentive Plan   • Includes grant of 10% of New Equity Interests on a fully diluted basis.
(“MIP”)                     • Terms of the MIP remain subject to ongoing negotiation with Ad Hoc Group. If annexed to the
                              RSA, the final terms of the MIP, as set forth in the MIP term sheet, will be subject to the
                              approval of the Board of the Reorganized Company.
Tax Issues                  • Reorganized Company shall be structured as a REIT and the Transaction shall be structured to
                              achieve a tax-efficient structure, in a manner reasonably acceptable to the Company Parties
                              and the Required Consenting Noteholders.
SEC Reporting and Stock     • New Equity Interests and Warrants shall be listed on the New York Stock Exchange or
Exchange Listing              NASDAQ.


                                                                                                                             16
                      Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 21 of 23


Summary of RSA Material Terms (Cont’d)

Payment of Fees and         • Payment of fees and expenses for (i) Akin Gump, (ii) PJT Partners, and (iii) one local counsel
Expenses                      for the Ad Hoc Group.
Terms of New Notes          • Interest rate 10% per annum in cash
                            • Maturity June 2028
                            • Liens on unencumbered properties, priority guarantees from certain entities, and equity
                              pledges of certain entities
                            • Asset sale provision allowing for 102% paydown
                            • Liens on certain unencumbered assets, cash, and cash equivalents
                            • Full parent guarantee
                            • Incurrence test for Total Debt/Total Assets (excluding outparcels)
                            • 105% call protection for first 18 months, no call for next 3 years, 105% for next year, 102.5%
                              for next year
                            • Bankruptcy make-whole
                            • Other terms (including covenants) TBA



                                                                                                                               17
                    Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 22 of 23


Summary of RSA Material Terms (Cont’d)

Terms of Warrants         • Three series exercisable for 20% of New Equity Interests
                                 • Series A: TEV implies 80% recovery of outstanding principal plus accrued interest
                                   through July 31, 2020; maturity 3 years from Plan Effective Date
                                 • Series B: TEV implies 95% recovery of outstanding principal plus accrued interest
                                   through July 31, 2020; maturity 4 years from Plan Effective Date
                                 • Series C: TEV implies 110% recovery of outstanding principal plus accrued interest
                                   through July 31, 2020; maturity 5 years from Plan Effective Date
                          • Springing maturity date feature




                                                                                                                        18
               Case 20-35226 Document 27 Filed in TXSB on 11/02/20 Page 23 of 23


Path Forward
1. The Debtors are confident they will forge a viable path forward to reorganize, stabilize
   operations, and resolve issues with the Bank Lenders surrounding these chapter 11 cases.
2. Although the parties have significant differences at the moment, the Debtors intend to
   immediately attempt to restart negotiations with Bank Lenders and Ad Hoc Bondholder
   Group to reach a consensual path forward.
3. The Debtors will simultaneously press forward with the RSA and their plan with the
   support of the Ad Hoc Bondholder Group.
4. Speed is paramount for a number of reasons. The Debtors must press toward
   confirmation and emergence as soon as possible.



                                                                                              19
